Citation Nr: 1145769	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1954 to December 1957, and from August 1958 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently returned to the Pittsburgh, Pennsylvania RO.  

In connection with this appeal, the Veteran provided testimony before a Decision Review Officer (DRO) in June 2007.  A transcript of that hearing has been associated with the claims file.


REMAND

The Board finds that further development is required before the claim for service connection for psychiatric disability is adjudicated.

The Board notes that the Veteran is in receipt of the Combat Infantryman's Badge (CIB) and Bronze Star Medal, among other awards.  Therefore, his alleged combat stressors are presumed.  

The Veteran was diagnosed as having PTSD and major depressive disorder by a private therapist in 2006.  The therapist did not describe whether the Veteran's symptoms met the DSM-IV criteria for a PTSD diagnosis, nor did he provide an opinion as to whether the Veteran's psychiatric disabilities are related to his military service.  The only post-service psychiatric treatment the Veteran has received is this private treatment from 2006 to 2007.  

The Veteran was afforded VA examinations in February 2006 and December 2006, and his psychiatric history was detailed.  Ultimately, the examiners found that the Veteran had some depressive symptoms and some of the symptoms of PTSD.  The examiners did not specifically discuss each criterion for a PTSD diagnosis pursuant to the DSM-IV, nor was there a conclusive diagnosis of any other psychiatric disability provided.  Between these two examinations, the Veteran reported memory problems, symptoms of depression and anxiety, nightmares, intrusive thoughts and avoidance, but no assessment was made as to these symptoms.  The examiners merely noted that the Veteran did not meet the criteria for a PTSD diagnosis.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5. 

In light of this decision, the Board has recharacterized the Veteran's claim as entitlement to service connection for psychiatric disability, claimed as PTSD.  In addition, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all currently present acquired psychiatric disorders. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for psychiatric disability other than PTSD.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  The examiner is asked to keep in mind that the occurrence of the combat stressors identified by the Veteran are presumed to have occurred.  

The examiner should review the claims file prior to completing the examination report.  Based on the review of the claims file and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or the presumed in-service stressors.  

If the Veteran is diagnosed with any acquired psychiatric disorder other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not  (i.e., at least 50 percent probable) that such disorder became manifest during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

The rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

